DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al (US 2021/0176801).
Claims 1, 11 and 18. 
Yao et al  discloses a method  and a terminal (including a processor and computer-readable memory, see paragraph [0304]) for obtaining configuration information, 
obtaining, by the terminal, configuration information of a 5G local area network (LAN), the configuration information comprising an information item for assisting the terminal in making an access decision and at least one of the following information items:
 a first information item, for indicating whether the 5G LAN supports maintenance of session continuity with a public land mobile network (PLMN); 
a second information item, for indicating an identifier of the 5G LAN; and

Paragraph [0186] descries a PLMN sends a 5GLAN identifier in a registration accept message.  Thus, UE determines whether to access the 5GLAN based on the receipt of the 5GLAN identifier in the registration accept message. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2,3,11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US 2021/0176801) in view of Sui et al (US 2021/0045060).
Yao et al discloses all the claimed subject matter except that the configuration information transmitted by an access network device in a Radio Resource Control (RRC) signaling manner and receiving, by the terminal, a system information (SI) broadcast transmitted by the access network device, the SI broadcast comprising the configuration information.
Sui et al  teaches, in 5G, that a network  transmits radio resources to a terminal device with a terminal device via RRC or system information broadcast.   See paragraph [0083].  Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to send the configuration information of Yao et al in a Radio Resource Control (RRC) signaling manner in the form of system information broadcast as taught by Sui et al. 
s 6,15,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US 2021/0176801) in view of Zhu et al (US 2021/0112127).
Yao et al discloses all the claimed subject matter except receiving, by the terminal, a non-access stratum (NAS) signaling transmitted by the access network device, the NAS signaling comprising the configuration information.	Zhu et al teaches 5GLAN where a message maybe a non-access stratum message including an identifer  See paragraph [0241]. Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to send the configuration information of Yao et al to receive the identifier in an NAS message as taught by Zhe et al. 

Allowable Subject Matter
7.	Claims 4,5,7,8,9,13,14,16,17,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632